DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 22, 32, the limitation that recites “the container” in line 5-6 is vague  and indefinite because it is unclear whether “the container” refers back to the plurality of containers recited in line 4.
Regarding claims 24-25, 27, 29-31, 34-35, 37, 39-41 similar problem exists with the aforementioned claim limitation.

	Claims 23, 26, 33, 36 are rejected by virtue of their dependency on claims 22 and 32 respectively.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 22-41 (Instant Application 17/525,913) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,206,213, claims 1-4, 11-13, 14, 16 of U.S. Patent No. 10,063,469, claims 1, 5-7, 10, 14-15 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim elements of the instant application are disclosed by  claims 1-20 of the above Patent as shown below in the table.

Instant Application 17/525,913
U.S. Patent No. 11,206,213
22. A method of configuring processing of packets associated with a plurality of containers executing on a virtual machine (VM) on a host computer that also executes a managed forwarding element (MFE), the method comprising: for each container in the plurality of containers executing on the VM, creating a corresponding MFE port on the MFE for receiving packets sent to the container; and configuring the MFE to forward the received packets sent to the container to the container's associated MFE port; and configuring a set of service policies to be enforced on packets received at the MFE port associated with a container.

1. A method of configuring forwarding of packets associated with a plurality of containers executing on a virtual machine (VM) on a host computer that also executes a managed forwarding element (MFE), the method comprising: for each container in the plurality of containers executing on the VM, creating a corresponding MFE port on the MFE for receiving packets sent to the container; and configuring the MFE to forward the received packets sent to the container to the container's associated MFE port; and for each MFE port associated with a particular container in the plurality of containers, configuring a dispatch filter to associate a tag identifier with each packet received from the corresponding MFE port in order to identify the corresponding MFE port's associated container, and to provide the received packet along with the tag identifier to the VM for the VM to use to identify the particular container with which the received packet is associated.
7. The method of claim 4 further comprising configuring a set of policies to be enforced on packets received at an MFE port associated with a container.


23. The method of claim 22, wherein the set of service policies comprises one or more of quality of service (QoS), access control lists (ACL), firewall, Internet protocol flow information export (IPFix), mirroring, spoof guard, and routing.

8. The method of claim 7, wherein the set of policies comprises one or more of quality of service (QoS), access control lists (ACL), firewall, Internet protocol flow information export (IPFix), mirroring, spoof guard, and routing.

24. The method of claim 22, wherein the set of service policies for a particular container include service policies that are applied to packets sent to the particular container.

7. The method of claim 4 further comprising configuring a set of policies to be enforced on packets received at an MFE port associated with a container.

25. The method of claim 22, wherein the set of service policies for a particular container include service policies that are applied to packets sent by the particular container.

See, Claim 1 above
26. The method of claim 22 further comprising configuring a dispatch filter executing on the host computer to forward packets received for the plurality of containers to a virtual network interface card (VNIC) of the VM.

2. The method of claim 1, wherein configuring the dispatch filter comprises configuring the dispatch filter to send the received packets to a virtual network interface card (VNIC) of the VM.

27. The method of claim 22, wherein configuring the MFE comprising configuring a forwarding table of the MFE with forwarding rules to identify a particular container associated with a particular packet received at the MFE with a particular container based on one or more header values of the received packet.

9. The method of claim 1, wherein configuring the MFE comprising configuring a forwarding table of the MFE with forwarding rules to identify the particular container associated with the received packet received at the MFE with the particular container based on one or more header values of the received packet.

28. The method of claim 27, wherein the header value set comprises a destination media access control (MAC) address the header of the received packet.

10. The method of claim 9, wherein the header value set comprises a destination media access control (MAC) address the header of the received packet.

29. The method of claim 27, wherein the MFE is a first MFE that forwards the particular packet to the VM to forward to the particular container, the method further comprising configuring a second MFE executing on the VM to forward to the particular container the particular packet forwarded by the first MFE.

4. The method of claim 1 further comprising configuring the dispatch filter to receive, from the VM, the received packets associated with tag identifiers that identify the containers associated with the received packets, to use the tag identifiers to identify MFE ports associated with the received packets, and to provide each received packet in the received packets to the MFE port identified for the each received packet in the received packets.



32. A non-transitory machine readable medium storing a program for configuring processing of packets associated with a plurality of containers executing on a virtual machine (VM) on a host computer that also executes a managed forwarding element (MFE), the program comprising sets of instructions for: for each container in the plurality of containers executing on the VM, creating a corresponding MFE port on the MFE for receiving packets sent to the container; and configuring the MFE to forward the received packets sent to the container to the container's associated MFE port; and configuring a set of service policies to be enforced on packets received at the MFE port associated with a container.

11. A non-transitory machine readable medium storing a program for configuring forwarding of packets associated with a plurality of containers executing on a virtual machine (VM) on a host computer that also executes a managed forwarding element (MFE), the program comprising sets of instructions for: for each container in the plurality of containers executing on the VM, creating a corresponding MFE port on the MFE for receiving packets sent to the container; and configuring the MFE to forward the received packets sent to the container in the plurality of containers to the container's associated MFE port; and configuring, for each MFE port associated with a particular container in the plurality of containers, a dispatch filter to associate a tag identifier with each packet received from the corresponding MFE port in order to identify the corresponding MFE port's associated container, and to provide the received packet along with the tag identifier to the VM for the VM to use to identify the particular container with which the received packet is associated.
17. The non-transitory machine readable medium of claim 14 further comprising a set of instructions for configuring a set of policies to be enforced on packets received at an MFE port associated with a container.




33. The non-transitory machine readable medium of claim 32, wherein the set of service policies comprises one or more of quality of service (QoS), access control lists (ACL), firewall, Internet protocol flow information export (IPFix), mirroring, spoof guard, and routing.

18. The non-transitory machine readable medium of claim 17, wherein the set of policies comprises one or more of quality of service (QoS), access control lists (ACL), firewall, Internet protocol flow information export (IPFix), mirroring, spoof guard, and routing.

34. The non-transitory machine readable medium of claim 32, wherein the set of service policies for a particular container include service policies that are applied to packets sent to the particular container.

See, claim 11 above
35. The non-transitory machine readable medium of claim 32, wherein the set of service policies for a particular container include service policies that are applied to packets sent by the particular container.

See, claim 11, 17 above
36. The non-transitory machine readable medium of claim 32, wherein the program further comprises a set of instructions for configuring a dispatch filter executing on the host computer to forward packets received for the plurality of containers to a virtual network interface card (VNIC) of the VM.

12. The non-transitory machine readable medium of claim 11, wherein the set of instructions for configuring the dispatch filter comprises a set of instructions for configuring the dispatch filter to send the received packets to a virtual network interface card (VNIC) of the VM.

37. The non-transitory machine readable medium of claim 32, wherein the set of instructions for configuring the MFE comprising a set of instructions for configuring a forwarding table of the MFE with forwarding rules to identify a particular container associated with a particular packet received at the MFE with a particular container based on one or more header values of the received packet.

19. The non-transitory machine readable medium of claim 11, wherein the set of instructions for configuring the MFE further comprises a set of instructions for configuring a forwarding table of the MFE with forwarding rules to identify the particular container associated with the received packet received at the MFE with the particular container based on one or more header values of the received packet.

38. The non-transitory machine readable medium of claim 37, wherein the header value set comprises a destination media access control (MAC) address the header of the received packet.

20. The non-transitory machine readable medium of claim 19, wherein the header value set comprises a destination media access control (MAC) address the header of the received packet.

39. The non-transitory machine readable medium of claim 37, wherein the MFE is a first MFE that forwards the particular packet to the VM to forward to the particular container, the program further comprising a set of instructions for configuring a second MFE executing on the VM to forward to the particular container the particular packet forwarded by the first MFE.

14. The non-transitory machine readable medium of claim 11, the program further comprising sets of instructions for configuring the dispatch filter to receive, from the VM, the received packets associated with tag identifiers that identify the containers associated with the received packets, to use the tag identifiers to identify MFE ports associated with the received packets, and to provide each received packet in the received packets to the MFE port identified for the each received packet in the received packets.






Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Nickolov et al (US 2017/0034023 A1) discloses  virtual machines, containers in a data center (section 00498).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473